Citation Nr: 0102777	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.

In January 2000, the Board remanded the issue of service 
connection for bilateral hearing loss to schedule a hearing 
before a Board Member at the RO.  The Board also remanded the 
issue of service connection for tinnitus for the issuance of 
a statement of the case.

On March 13, 2000, the RO issued a statement of the case on 
the issue of service connection for tinnitus.  On May 11, 
2000, the representative requested a 30-day extension for 
filing a substantive appeal.  The veteran indicated on July 
14, 2000, that he declined a scheduled hearing before a 
Member of the Boar on July 24, 2000, and that he preferred to 
wait for another hearing.  He failed to report for his 
hearing on July 24, 2000.  

In August 2000, the Board remanded the issue of service 
connection for bilateral hearing loss to afford the veteran 
another opportunity for a hearing.  The Board noted in the 
remand that it was unclear whether the veteran's request for 
an extension to file a substantive appeal had been granted 
and that the RO should determine whether he had perfected his 
appeal on the claim of service connection for tinnitus.  In 
September 2000, the RO denied the veteran's request for an 
extension of time for filing a substantive appeal on the 
claim of service connection for tinnitus.  The veteran was 
given his appellate rights, and there is no notice of 
disagreement of record on the denial of an extension of time 
for filing a substantive appeal.  Accordingly this issue is 
not before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2000).


REMAND

As previously noted, the Board remanded the issue of service 
connection for bilateral hearing loss in August 2000 to 
schedule another Travel Board hearing.  On October 6, 2000, 
the veteran declined a videoconference hearing before a 
member of the Board scheduled in November 2000.  In October 
2000, he was scheduled for a Travel Board hearing on December 
5, 2000.  In November 2000, he indicated that he would report 
for that hearing.  As of November 21, 2000, which was two 
weeks prior to the date of the scheduled hearing, no requests 
for postponement had been received.  On December 5, 2000, the 
veteran failed to report for that hearing before the 
undersigned.  In a statement directed to the RO and dated 
December 8, 2000, the veteran indicated that his wife had 
contacted the RO on December 4, 2000.  He elaborated that he 
could not make the three-hour trip to his hearing because he 
had been sick with the flu from November 30 to December 6, 
2000.  He related that his wife had been told by personnel at 
the RO that he could reschedule his hearing.  He enclosed a 
statement from his doctor confirming that the doctor saw him 
on December 5, 2000, for an acute medical problem.  The 
statement and physician's statement were received at the 
Board on December 19, 2000.

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Such 
motions must be filed with the Board.  Whether good cause for 
such failure to appear and the impossibility of timely 
requesting postponement have been established will be 
determined by the member of the Board who would have presided 
over the hearing.  If good cause and the impossibility of 
timely requesting postponement are shown, the hearing will be 
rescheduled for the next available hearing date at the same 
facility after the appellant or his or her representative 
gives notice that the contingency which gave rise to the 
failure to appear has been removed.  38 C.F.R. § 20.704(d) 
(2000).  An example of good cause is illness of the 
appellant.  38 C.F.R. § 20.704(c) (2000).

In this case, the veteran provided a statement of good cause; 
i.e., that he was sick, and treated, on the date of the 
scheduled hearing.  The veteran attempted to contact the RO 
through his wife, prior to the hearing, and was apparently 
unable to personally request a postponement prior to the 
hearing because of his illness.

In view of the foregoing, the veteran's motion to reschedule 
his hearing is granted.

Accordingly, the RO should, in accordance 
with applicable laws and regulations, 
schedule the veteran for a hearing before 
a Board Member at the RO. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


